     Case 2:19-cv-01478-KJM-CKD Document 12 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN CHOYCE, JR.,                               No. 2:19-cv-01478-KJM-CKD
12                        Plaintiff,
13            v.                                          ORDER
14    G. HAMPTON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 25, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:19-cv-01478-KJM-CKD Document 12 Filed 05/12/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed March 25, 2020, are adopted in full; and
 5          2. This action is dismissed with prejudice for failure to state a claim.
 6          3. The Clerk of Court shall close this case.
 7   DATED: May 11, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
